DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 24 – 25, and 27 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 discloses the limitation “each of the xM gate lines is a polyline, on a plane on which the color filter is disposed, a projection of each of the straight line of the xM gate lines overlaps with two staggered color filters in every other column (Emphasis Added).”  It is unclear how each of the xM gate lines is a polyline and a straight line.  The examiner notes that a polyline is a line made from multiple segments, therefore it cannot be a straight line and a polyline at the same time.  Solely for the sake of examination, the limitation will be interpreted as reading “a projection of each of the polyline of the xM gate lines overlaps with two staggered color filters in every other column.”  Claim 28 is rejected for substantially the same reason.  Claims 24 – 25 and 27 inherit this rejection.


Claim Objections
The rejection of Claims 1 – 6, 13 – 18, 20 and 24 – 28 for the limitation “two adjacent rows of the color filters are staggered with each other in a column direction perpendicular to the row direction” is withdrawn in light of the amendment to at least Claims 1, 20, and 28.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 – 6, 13 – 18, 20, 24 – 25, and 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (U.S. PG Pub 2007/0164964) in view of Yang et al. (U.S. PG Pub 2012/0154724) in view of Park et al. (U.S. PG Pub 2006/0132668).

Regarding Claim 1, Ha teaches a liquid crystal display (LCD) apparatus, comprising: 
a color filter layer (Figure 2, Element 200.  Paragraph 51) comprising a plurality of color filters (Figure 2, Element 230.  Paragraph 53), wherein:
the color filters (Figure 2, Element 230.  Paragraph 53) correspond to an array of pixels (Figure 1, Element P.  Paragraph 48) arranged in M rows (Figure 3, Element not labeled, but Ha discloses 4 rows.  Paragraph 60) and N columns (Figure 3, Element not labeled, but Ha discloses 3 columns.  Paragraph 60), and a number of the color filters (Figure 2, Element 230.  Paragraph 53) is k times (Figure 3, Element not labeled, but each pixel has three color filters.  Paragraph 54) of a number of the pixels (Figure 1, Element P.  Paragraph 48); 
a column direction (Seen in Figure 3) is perpendicular to a row direction (Seen in Figure 3);
the color filters (Figure 2, Element 230.  Paragraph 53) are the sub-pixels; and
a liquid crystal (LC) layer (Figure 2, Element not labeled, but is the LC layer.  Paragraph 55) divided into a plurality of LC regions (Figures 2 and 3, Element not labeled, but is the LC layer within the sub-pixels (R, G, and B).  Paragraphs 54 - 55), wherein each of the LC regions (Figures 2 and 3, Element not labeled, but is the LC layer within the sub-pixels (R, G, and B).  Paragraphs 54 - 55) corresponds to a respective one of the color filters (Figure 2, Element 230.  Paragraph 53); and 
a pixel circuit layer (Figure 2, Element 100.  Paragraph 50) comprising: 	
a plurality pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51), wherein each of the pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51) is configured to drive a respective one of the LC regions (Figures 2 and 3, Element not labeled, but is the LC layer within the sub-pixels (R, G, and B).  Paragraphs 54 - 55), and each of the pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51) corresponds to a respective one or more color filters (Figure 2, Element 230.  Paragraph 53) and is disposed at a top or a bottom (Seen in Figures 3 and 4) with respect to the respective color filter (Figure 2, Element 230.  Paragraph 53), and
xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2) extending in the row direction (Seen in Figure 3) and (k/x)N source lines (Figure 3, Elements D1 - D6.  Paragraph 60.  (k/x)N = 6 = (3/(3/2))3) extending in the column direction (Seen in Figure 3), wherein x is a fraction larger than one (Figure 3.  Ha discloses x = 3/2), and each of xM (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2) and (k/x)N (Figure 3, Elements D1 - D6.  Paragraph 60.  (k/x)N = 6 = (3/(3/2))3) is a positive integer (Figure 3.  Paragraph 60.  Ha discloses each value as 6), 
each of xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2) is a straight line (Seen in Figure 3),
on a plane on which the color filter layer (Figure 2, Element 200.  Paragraph 51) is disposed, a projection of each of the straight line (Seen in Figure 3) of the xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2),
on a plane on which the pixel circuit (Figure 2, Elements 190 and T.  Paragraph 51) layer is disposed, a projection of each of the xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2) does not overlap (Seen in Figures 3 and 6) with the pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51).
Ha is silent with regards to two adjacent rows of the color filters are staggered with each other in a column direction perpendicular to the row direction; two adjacent sub-pixels in the column direction have different colors, on a plane on which the color filter layer is disposed, a projection of each of the gate lines overlaps with two of staggered color filters in adjacent columns.
Yang et al. teach two adjacent rows (Figure 3, Element not labeled, but are the rows of sub-pixel units.  Paragraph 27) of the color filters (Figure 3, Element color filter.  Paragraph 24) are staggered with each other (Seen in Figure 3) in a column direction perpendicular to the row direction (Seen in Figure 3), and on a plane on which the color filter layer (Figure 3, Element color filter.  Paragraph 24) is disposed, a projection of each of the gate lines (Figure 3, Element 2.  Paragraph 21) overlaps with (Seen in Figure 3) two of staggered (Seen in Figure 3) color filters (Figure 3, Element color filter.  Paragraph 24) in adjacent columns.
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the liquid crystal display of Ha with the staggered rows of Yang et al.  The motivation to modify the teachings of Ha with the teachings of Yang et al. is to provide a display with increased aperture ratio and display contrast ratio, as taught by Yang et al. (Paragraph 7).
Park et al. teach two adjacent sub-pixels in the column direction (Figure 4, Element not labeled, but are the columns.  Paragraph 32) have different colors (Seen in Figure 4.  Park et al. shows Element 110 where the B and the R subpixel are adjacent to the G subpixel in the column direction.).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the liquid crystal display of Ha and the staggered rows of Yang et al. with the staggered columns of Park et al.  The motivation to modify the teachings of Ha and Yang et al. with the teachings of Park et al. is to provide a display with a reduced number of components and having a high aperture ratio, as taught by Park et al. (Paragraph 17).

Regarding Claim 3, Ha in view of Yang et al. in view of Park et al. teach the apparatus of claim 2 (See Above).  Ha teaches wherein the ratio is larger than 1/2 (Figure 3.  Paragraph 60.  Ha discloses a 1-to-1 ratio of source lines to gate lines which is larger than 1/2).

Regarding Claim 5, Ha in view of Yang et al. in view of Park et al. teach the apparatus of claim 1 (See Above).  Ha teaches wherein: the plurality of color filters (Figure 2, Element 230.  Paragraph 53) are arranged in a repeating pattern (Seen in Figure 3); and 
the column direction (Seen in Figure 3) is perpendicular to the row direction (Seen in Figure 3);

Regarding Claim 6, Ha in view of Yang et al. in view of Park et al. teach the apparatus of claim 5 (See Above).  Ha is silent with regards to wherein two adjacent rows of the color filters are staggered with each other by one half of a height of each of the color filters.
Yang et al. teach wherein two adjacent rows (Figure 3, Element not labeled, but are the rows of sub-pixel units.  Paragraph 27) of the color filters (Figure 3, Element color filter.  Paragraph 24) are staggered with each other by one half of a height (Seen in Figure 3) of each of the color filters (Figure 3, Element color filter.  Paragraph 24).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the liquid crystal display of Ha with the staggered rows of Yang et al.  The motivation to modify the teachings of Ha with the teachings of Yang et al. is to provide a display with increased aperture ratio and display contrast ratio, as taught by Yang et al. (Paragraph 7).

Regarding Claim 13, Ha in view of Yang et al. in view of Park et al. teach the apparatus of claim 1 (See Above).  Ha teaches wherein a resolution of the LCD apparatus is N.times.M (Figure 3.  Paragraphs 60 – 61).

Regarding Claim 14, Ha in view of Yang et al. in view of Park et al. teach the apparatus of claim 1 (See Above).  Ha teaches further comprising: 
a gate driving circuit (Figure 1, Elements 400L and 400R.  Paragraph 47) operatively coupled to the pixel circuit layer (Figure 2, Element 100.  Paragraph 50) via the xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2) and configured to scan the plurality of pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51); and 
a source driving circuit (Figure 1, Element 500.  Paragraph 47) operatively coupled to the pixel circuit layer (Figure 2, Element 100.  Paragraph 50) via the (k/x)N source lines (Figure 3, Elements D1 - D6.  Paragraph 60.  (k/x)N = 6 = (3/(3/2))3) and configured to write display data in a frame to the plurality of pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51).

Regarding Claim 15, Ha in view of Yang et al. in view of Park et al. teach the apparatus of claim 14 (See Above).  Ha teaches wherein the display data in the frame comprises M.times.N pieces of pixel data (Paragraph 56), each piece of pixel data (Paragraph 56) corresponding to one of the array of pixels (Figure 1, Element P.  Paragraph 48) and comprising a first component representing a first color (Figure 3, Element R.  Paragraph 54), a second component representing a second color (Figure 3, Element G.  Paragraph 54), and a third component representing a third color (Figure 3, Element B.  Paragraph 54).

Regarding Claim 16, Ha in view of Yang et al. in view of Park et al. teach the apparatus of claim 14 (See Above).  Ha teaches further comprising control logic (Figure 1, Element 600.  Paragraph 82) operatively coupled to the gate driving circuit (Figure 1, Elements 400L and 400R.  Paragraph 47) and source driving circuit (Figure 1, Element 500.  Paragraph 47), the control logic (Figure 1, Element 600.  Paragraph 82) comprising: 
a data interface (Paragraphs 82 - 83) configured to receive original display data (Figure 1, Elements R, G, and B coming into Element 600.  Paragraphs 82 - 83); 
a data converting module (Paragraphs 82 - 83) configured to convert the original display data (Figure 1, Elements R, G, and B coming into Element 600.  Paragraphs 82 - 83) into converted display data (Figure 1, Elements R’, G’, and B’ coming out of Element 600.  Paragraphs 82 - 83) based on the (k/x)N source lines (Figure 3, Elements D1 - D6.  Paragraph 60.  (k/x)N = 6 = (3/(3/2))3); and 
a control signal generating module configured: 
provide a first set of control signals (Figure 1, Element CONT1.  Paragraph 83) to the gate driving circuit (Figure 1, Elements 400L and 400R.  Paragraph 47) to control the gate driving circuit (Figure 1, Elements 400L and 400R.  Paragraph 47) to scan the plurality of pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51) via the xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2), and 
provide a second set of control signals (Figure 1, Element CONT2.  Paragraph 83) to the source driving circuit (Figure 1, Element 500.  Paragraph 47) to control the source driving circuit (Figure 1, Element 500.  Paragraph 47) to write the converted display data (Figure 1, Elements R’, G’, and B’ coming out of Element 600.  Paragraphs 82 - 83) to the plurality of pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51). 

Regarding Claim 17, Ha in view of Yang et al. in view of Park et al. teach the apparatus of claim 1 (See Above).  Ha teaches wherein 
x (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2) is represented as p/q (Figure 3.  Paragraph 60.  Ha discloses p = 3 and q = 2.); 
each of p and q is a positive integer (Figure 3.  Paragraph 60.  Ha discloses p = 3 and q = 2.); and 
p is larger than q and is smaller than 2q (Figure 3.  Paragraph 60.  Ha discloses p = 3 and q = 2.).

Regarding Claim 18, Ha in view of Yang et al. in view of Park et al. teach the apparatus of claim 17 (See Above).  Ha teaches wherein x is 3/2 (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2).

Regarding Claim 20, Ha teaches an LCD apparatus, comprising: 
a color filter layer (Figure 2, Element 200.  Paragraph 51) comprising a plurality of color filters (Figure 2, Element 230.  Paragraph 53), wherein the color filters (Figure 2, Element 230.  Paragraph 53) correspond to an array of pixels (Figure 1, Element P.  Paragraph 48) arranged in M rows (Figure 3, Element not labeled, but Ha discloses 4 rows.  Paragraph 60) and N columns (Figure 3, Element not labeled, but Ha discloses 3 columns.  Paragraph 60), and a number of the color filters (Figure 2, Element 230.  Paragraph 53) is k times (Figure 3, Element not labeled, but each pixel has three color filters.  Paragraph 54) of a number of the pixels (Figure 1, Element P.  Paragraph 48), a column direction (Seen in Figure 3) is perpendicular to the row direction (Seen in Figure 3), the color filters (Figure 2, Element 230.  Paragraph 53) are the sub-pixels; and
 an LC layer (Figure 2, Element not labeled, but is the LC layer.  Paragraph 55) divided into a plurality of LC regions (Figures 2 and 3, Element not labeled, but is the LC layer within the sub-pixels (R, G, and B).  Paragraphs 54 - 55), wherein each of the LC regions (Figures 2 and 3, Element not labeled, but is the LC layer within the sub-pixels (R, G, and B).  Paragraphs 54 - 55) corresponds to a respective one of the color filters (Figure 2, Element 230.  Paragraph 53); 
a pixel circuit layer (Figure 2, Element 100.  Paragraph 50) comprising: 
a plurality pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51), wherein each of the pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51) is configured to drive a respective one of the LC regions (Figures 2 and 3, Element not labeled, but is the LC layer within the sub-pixels (R, G, and B).  Paragraphs 54 - 55), and each of the pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51) corresponds to a respective one or more color filters (Figure 2, Element 230.  Paragraph 53) and is disposed at a top or a bottom (Seen in Figures 3 and 4) with respect to the respective color filter (Figure 2, Element 230.  Paragraph 53), and 
xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2) and (k/x)N source lines (Figure 3, Elements D1 - D6.  Paragraph 60.  (k/x)N = 6 = (3/(3/2))3), wherein x (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2) is a fraction larger than one, and each of xM (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2) and (k/x)N (Figure 3, Elements D1 - D6.  Paragraph 60.  (k/x)N = 6 = (3/(3/2))3) is a positive integer, wherein
on a plane on which the color filter layer (Figure 2, Element 200.  Paragraph 51) is disposed, a projection of each of the xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2),
on a plane on which the pixel circuit (Figure 2, Elements 190 and T.  Paragraph 51) layer is disposed, a projection of each of the xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2) does not overlap (Seen in Figures 3 and 6) with the pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51),
each of the plurality of pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51) has the same relative location (Seen in Figure 3) with respect to one of the color filters (Figure 2, Element 230.  Paragraph 53); and 
a gate driving circuit (Figure 1, Elements 400L and 400R.  Paragraph 47) operatively coupled to the pixel circuit layer (Figure 2, Element 100.  Paragraph 50) via the xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2) and configured to scan the plurality of pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51); 
a source driving circuit (Figure 1, Element 500.  Paragraph 47) operatively coupled to the pixel circuit layer (Figure 2, Element 100.  Paragraph 50) via the (k/x)N source lines (Figure 3, Elements D1 - D6.  Paragraph 60.  (k/x)N = 6 = (3/(3/2))3) and configured to write display data in a frame to the plurality of pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51); and 
control logic (Figure 1, Element 600.  Paragraph 82) operatively coupled to the gate driving circuit (Figure 1, Elements 400L and 400R.  Paragraph 47) and source driving circuit (Figure 1, Element 500.  Paragraph 47) and configured to: 
receive original display data (Figure 1, Elements R, G, and B coming into Element 600.  Paragraphs 82 - 83), 
convert the original display data (Figure 1, Elements R, G, and B coming into Element 600.  Paragraphs 82 - 83) into converted display data (Figure 1, Elements R’, G’, and B’ coming out of Element 600.  Paragraphs 82 - 83) based on the (k/x)N source lines (Figure 3, Elements D1 - D6.  Paragraph 60.  (k/x)N = 6 = (3/(3/2))3), 
provide a first set of control signals (Figure 1, Element CONT1.  Paragraph 83) to the gate driving circuit (Figure 1, Elements 400L and 400R.  Paragraph 47) to control the gate driving circuit (Figure 1, Elements 400L and 400R.  Paragraph 47) to scan the plurality of pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51) via the xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2), and 
provide a second set of control signals (Figure 1, Element CONT2.  Paragraph 83) to the source driving circuit (Figure 1, Element 500.  Paragraph 47) to control the source driving circuit (Figure 1, Element 500.  Paragraph 47) to write the converted display data (Figure 1, Elements R’, G’, and B’ coming out of Element 600.  Paragraphs 82 - 83) to the plurality of pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51).
Ha is silent with regards to two adjacent rows of the color filters are staggered with each other in a column direction perpendicular to a row direction; two adjacent sub-pixels in the column direction have different colors; each of the gate lines is a polyline; on a plane on which the color filter layer is disposed, a projection of each of the gate lines overlaps with two of staggered color filters in adjacent columns.
Yang et al. teach two adjacent rows (Figure 3, Element not labeled, but are the rows of sub-pixel units.  Paragraph 27) of the color filters (Figure 3, Element color filter.  Paragraph 24) are staggered with each other (Seen in Figure 3) in a column direction perpendicular to a row direction (Seen in Figure 3);
each of the gate lines (Figures 3 and 5, Element 2.  Paragraph 21) is a polyline (Seen in Figures 3 and 5);
on a plane on which the color filter layer (Figure 3, Element color filter.  Paragraph 24) is disposed, a projection of each of the gate lines (Figure 3, Element 2.  Paragraph 21) overlaps with (Seen in Figure 3) two of staggered color filters (Figure 3, Element color filter.  Paragraph 24) in adjacent columns.
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the liquid crystal display of Ha with the staggered rows of Yang et al.  The motivation to modify the teachings of Ha with the teachings of Yang et al. is to provide a display with increased aperture ratio and display contrast ratio, as taught by Yang et al. (Paragraph 7).
Park et al. teach two adjacent sub-pixels in the column direction (Figure 4, Element not labeled, but are the columns.  Paragraph 32) have different colors (Seen in Figure 4.  Park et al. shows Element 110 where the B and the R subpixel are adjacent to the G subpixel in the column direction.).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the liquid crystal display of Ha and the staggered rows of Yang et al. with the staggered columns of Park et al.  The motivation to modify the teachings of Ha and Yang et al. with the teachings of Park et al. is to provide a display with a reduced number of components and having a high aperture ratio, as taught by Park et al. (Paragraph 17).

Regarding Claim 24, Ha in view of Yang et al. in view of Park et al. teach the apparatus of claim 1 (See Above).  Ha is silent with regards to wherein the color filter layer further comprises black matrixes disposed between the plurality of color filters.
Yang et al. teach wherein the color filter (Figure 3, Element color filter.  Paragraph 24) layer further comprises black matrixes (Paragraph 42) disposed between the plurality of color filters (Figure 3, Element color filter.  Paragraph 24).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the liquid crystal display of Ha with the staggered rows of Yang et al.  The motivation to modify the teachings of Ha with the teachings of Yang et al. is to provide a display with increased aperture ratio and display contrast ratio, as taught by Yang et al. (Paragraph 7).

Regarding Claim 25, Ha in view of Yang et al. in view of Park et al. teach the apparatus of claim 1 (See Above).  Ha teaches the xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2).
Ha is silent with regards to wherein at least two of the black matrixes have different relative locations with respect to their respective gate lines.
Yang et al. teach wherein at least two of the black matrixes (Paragraph 42) have different relative locations (Seen in Figures 3 and 5.  Paragraph 42) with respect to their respective gate lines (Figures 3 and 5, Element 2.  Paragraph 21).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the liquid crystal display of Ha with the staggered rows of Yang et al.  The motivation to modify the teachings of Ha with the teachings of Yang et al. is to provide a display with increased aperture ratio and display contrast ratio, as taught by Yang et al. (Paragraph 7).

Regarding Claim 27, Ha in view of Yang et al. in view of Park et al. teach the apparatus of claim 1 (See Above).  Ha is silent with regards to wherein: pixel circuits in at least one odd column is located at a first position of the corresponding color filter, pixel circuits in a least one even column is located at a second position the corresponding color filter, the first position being different from the second position. 
Yang et al. teach wherein: pixel circuits (Figures 2A – 5, Element TFT.  Paragraph 21) in at least one odd column (Figure 3, Element not labeled, but is the first column.) is located at a first position (Figure 3, Element not labeled, but is the bottom right corner.) of the corresponding color filter (Figure 3, Element color filter.  Paragraph 24), pixel circuits (Figures 2A – 5, Element TFT.  Paragraph 21) in a least one even column (Figure 4, Element not labeled, but is the second column.) is located at a second position (Figure 3, Element not labeled, but is the top right corner.) the corresponding color filter (Figure 3, Element color filter.  Paragraph 24), the first position (Figure 3, Element not labeled, but is the bottom right corner.) being different from (Seen in Figure 3) the second position (Figure 3, Element not labeled, but is the top right corner.).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the liquid crystal display of Ha with the staggered rows of Yang et al.  The motivation to modify the teachings of Ha with the teachings of Yang et al. is to provide a display with increased aperture ratio and display contrast ratio, as taught by Yang et al. (Paragraph 7).

Regarding Claim 28, Ha teaches liquid crystal display (LCD) apparatus, comprising: 
a color filter layer (Figure 2, Element 200.  Paragraph 51) comprising a plurality of color filters (Figure 2, Element 230.  Paragraph 53), wherein:
the color filters (Figure 2, Element 230.  Paragraph 53) correspond to an array of pixels (Figure 1, Element P.  Paragraph 48) arranged in M rows (Figure 3, Element not labeled, but Ha discloses 4 rows.  Paragraph 60) and N columns (Figure 3, Element not labeled, but Ha discloses 3 columns.  Paragraph 60), and a number of the color filters (Figure 2, Element 230.  Paragraph 53) is k times (Figure 3, Element not labeled, but each pixel has three color filters.  Paragraph 54) of a number of the pixels (Figure 1, Element P.  Paragraph 48); 
a column direction (Seen in Figure 3) is perpendicular to the row direction (Seen in Figure 3);
the first color filter (Figure 2, Element 230, Sub-Element green.  Paragraph 54), the second color filter (Figure 2, Element 230, Sub-Element blue.  Paragraph 54), and the third color filter (Figure 2, Element 230, Sub-Element red.  Paragraph 54) correspond to a same pixel (Figure 1, Element P.  Paragraph 48), the first color (Figure 2, Element green.  Paragraph 54), the second color (Figure 2, Element blue.  Paragraph 54), and the third color (Figure 2, Element red.  Paragraph 54) each being different from one another (Paragraph 54); and 
a liquid crystal (LC) layer (Figure 2, Element not labeled, but is the LC layer.  Paragraph 55) divided into a plurality of LC regions (Figures 2 and 3, Element not labeled, but is the LC layer within the sub-pixels (R, G, and B).  Paragraphs 54 - 55), wherein each of the LC regions (Figures 2 and 3, Element not labeled, but is the LC layer within the sub-pixels (R, G, and B).  Paragraphs 54 - 55) corresponds to a respective one of the color filters (Figure 2, Element 230.  Paragraph 53); and 
a pixel circuit layer (Figure 2, Element 100.  Paragraph 50) comprising: 	
a plurality pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51), wherein each of the pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51) is configured to drive a respective one of the LC regions (Figures 2 and 3, Element not labeled, but is the LC layer within the sub-pixels (R, G, and B).  Paragraphs 54 - 55), and each of the pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51) corresponds to a respective one or more color filters (Figure 2, Element 230.  Paragraph 53) and is disposed at a top or a bottom (Seen in Figures 3 and 4) with respect to the respective color filter (Figure 2, Element 230.  Paragraph 53), and 
xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2) and (k/x)N source lines (Figure 3, Elements D1 - D6.  Paragraph 60.  (k/x)N = 6 = (3/(3/2))3), wherein x is a fraction larger than one (Figure 3.  Ha discloses x = 3/2), and each of xM (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2) and (k/x)N (Figure 3, Elements D1 - D6.  Paragraph 60.  (k/x)N = 6 = (3/(3/2))3) is a positive integer (Figure 3.  Paragraph 60.  Ha discloses each value as 6), wherein: 
each of the (k/x)N source lines (Figure 3, Elements D1 - D6.  Paragraph 60.  (k/x)N = 6 = (3/(3/2))3) is a straight line (Seen in Figure 3);
on a plane on which the color filter layer (Figure 2, Element 200.  Paragraph 51) is disposed, a projection of each of the xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2),
on a plane on which the pixel circuit (Figure 2, Elements 190 and T.  Paragraph 51) layer is disposed, a projection of each of the xM gate lines (Figure 3, Elements G1 - G6.  Paragraph 60.  Ha discloses 6 gate lines and 4 rows, therefore 6 = x*4.  Therefore, x = 3/2) does not overlap (Seen in Figures 3 and 6) with the pixel circuits (Figure 2, Elements 190 and T.  Paragraph 51).
Ha is silent with regards to a first color filter of a first color is adjacent to a second color filter of a second color in the column direction, the first color filter and the second color filter are each adjacent to a third color filter of a third color in an adjacent column; and two adjacent rows of the color filters are staggered with each other in a column direction perpendicular to the row direction; each of the gate lines is a polyline; on a plane on which the color filter layer is disposed, a projection of each of the gate lines overlaps with two of the color filters in adjacent columns; a single one of the source lines is located between two adjacent columns of the color filters.
Yang et al. teach two adjacent rows (Figure 3, Element not labeled, but are the rows of sub-pixel units.  Paragraph 27) of the color filters (Figure 3, Element color filter.  Paragraph 24) are staggered with each other (Seen in Figure 3) in a column direction perpendicular to the row direction (Seen in Figure 3);
each of the gate lines (Figures 3 and 5, Element 2.  Paragraph 21) is a polyline (Seen in Figures 3 and 5);
on a plane on which the color filter layer (Figure 3, Element color filter.  Paragraph 24) is disposed, a projection of each of the gate lines (Figure 3, Element 2.  Paragraph 21) overlaps with (Seen in Figure 3) two of the color filters (Figure 3, Element color filter.  Paragraph 24) in adjacent columns;
a single one of the source lines (Figure 2A, Element 5.  Paragraph 21) is located between two adjacent columns of the color filters (Seen in Figure 3).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the liquid crystal display of Ha with the staggered rows of Yang et al.  The motivation to modify the teachings of Ha with the teachings of Yang et al. is to provide a display with increased aperture ratio and display contrast ratio, as taught by Yang et al. (Paragraph 7).
Park et al. teach a first color filter (Figure 4, Element 110, Sub-Element green.  Paragraph 34) of a first color (Figure 4, Element green.  Paragraph 34) is adjacent to a second color filter (Figure 4, Element 110, Sub-Element blue.  Paragraph 34) of a second color (Figure 4, Element blue.  Paragraph 34) in the column direction (Seen in Figure 4), and 
the first color filter (Figure 4, Element 110, Sub-Element green.  Paragraph 34) and the second color filter (Figure 4, Element 110, Sub-Element blue.  Paragraph 34) are each adjacent to (Seen in Figure 4) a third color filter (Figure 4, Element 110, Sub-Element red.  Paragraph 34) of a third color (Figure 4, Element red.  Paragraph 34) in an adjacent column (Seen in Figure 4), and the first color filter (Figure 4, Element 110, Sub-Element green.  Paragraph 34), the second color filter (Figure 4, Element 110, Sub-Element blue.  Paragraph 34), and the third color filter (Figure 4, Element 110, Sub-Element red.  Paragraph 34) correspond to a same pixel (Figure 4, Element 110.  Paragraph 34), the first color (Figure 4, Element green.  Paragraph 34), the second color (Figure 4, Element blue.  Paragraph 34), and the third color (Figure 4, Element red.  Paragraph 34) each being different from one another (Paragraph 34).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the liquid crystal display of Ha and the staggered rows of Yang et al. with the staggered columns of Park et al.  The motivation to modify the teachings of Ha and Yang et al. with the teachings of Park et al. is to provide a display with a reduced number of components and having a high aperture ratio, as taught by Park et al. (Paragraph 17).


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (U.S. PG Pub 2007/0164964) in view of Yang et al. (U.S. PG Pub 2012/0154724) in view of Park et al. (U.S. PG Pub 2006/0132668) in view of Millet et al. (U.S. PG Pub 2012/0307141).

Regarding Claim 2, Ha in view of Yang et al. in view of Park et al. teach the apparatus of claim 1 (See Above).  Ha teaches x2/k (Figure 3.  Paragraph 60.  Ha discloses x2/k = 0.75) is 3/4.
Ha is silent with regards to wherein a ratio between a first pitch of the (k/x)N source lines and a second pitch of the xM gate lines is 3/4.
Millet et al. teaches wherein a ratio between a first pitch of the (k/x)N source lines and a second pitch of the xM gate lines is 3/4 (Figure 3B.  Paragraph 60).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the liquid crystal display of Ha, the staggered rows of Yang et al., and the staggered columns of Park et al. with the aspect ratio of Millet et al.  The motivation to modify the teachings of Ha, Yang et al., and Park et al. with the teachings of Millet et al. is to provide a display which can rotate between portrait and landscape modes, as taught by Millet et al. (Paragraph 59).

Regarding Claim 4, Ha in view of Yang et al. in view of Park et al. teach the apparatus of claim 3 (See Above).  Ha is silent with regards to wherein the ratio is 3/4 or 9/8.
Millet et al. teaches wherein the ratio is 3/4 or 9/8 (Figure 3B.  Paragraph 60).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the liquid crystal display of Ha, the staggered rows of Yang et al., and the staggered columns of Park et al. with the aspect ratio of Millet et al.  The motivation to modify the teachings of Ha, Yang et al., and Park et al. with the teachings of Millet et al. is to provide a display which can rotate between portrait and landscape modes, as taught by Millet et al. (Paragraph 59).


Response to Arguments
Regarding the first argument, in which the applicant asserts that the prior art of record fails to disclose the newly added limitations to at least Claim 1.  The examiner respectfully disagrees with the applicant’s assertion.  In response to applicant's piecemeal analysis of the references, one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  
The applicant argues that Yang et al. teaches away from using a straight gate line overlapping two staggered color filters.  The examiner respectfully disagrees with the applicant’s assertion.  MPEP 2123, Section II. discloses “Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (Emphasis Added).”
Ha clearly discloses in Figures 3 and 4 that pixel circuits are located at the top or the bottom with respect to the color filter.  Ha further discloses in Figures 3 and 6 that the gate lines do not overlap with the pixel circuits.  The examiner further notes that the gate lines are considered the gate lines that run left to right in the figure and not the gate protrusions that run up and down from the gate lines.  Yang et al. teaches that the color filter corresponds to (Paragraph 30) the pixel units (Element 30) and the pixel units overlap the gate lines, therefore the gate lines overlap with two of the color filters.  Ha in view of Yang et al. teach the newly added limitations of at least Claim 1.  Park et al. is not being relied upon to teach the newly added limitations of at least Claim 1.
The applicant further sates that Millet has no mention of any pixel arrangement.  Millet is not relied upon to teach the newly added limitations and therefore the argument is held moot.
The applicant argues that Hayashi et al. fails to teach the distinguishing feature of Claim 1.  The examiner notes that the Hayashi et al. is not relied upon in the current rejection and therefore the argument regarding Hayashi et al. is moot. 
The examiner further notes newly added Rejection under 35 U.S.C. 112(b) in regards to Claims 20 and 28.
The Office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first and/or second arguments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625